DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitations “said image contents” and “the video content”, in lines 10 and 14. There are insufficient antecedent bases for these limitations in the claim.

Claim 2 recites the limitations “the type”, “the video image content”, “the values”, “the points” and “the number of points”, in lines 4, 7 and 13. There are insufficient antecedent bases for these limitations in the claim.

Claim 3 recites the limitations “the light”, “the time”, “the mean luminance” and “the number of images”, in lines 6, 8 and 12. There are insufficient antecedent bases for these limitations in the claim.

Claim 4 recites the limitations “the position where said image content was acquired”, “the weather conditions” and “the evolution over time”, in lines 4, 6 and 8. There are insufficient antecedent bases for these limitations in the claim.

Claim 5 recites the limitations “the presence of at least one luminous sign”, “said at least one image” and “said content”, in lines 7 and 13. There are insufficient antecedent bases for these limitations in the claim.

Claim 6 recites the limitations “the values”, “the points” and “the number of points”, in lines 4, 6 and 12. There are insufficient antecedent bases for these limitations in the claim.

Claim 7 recites the limitations “said content”, “said image contents” and “the number of points”, in lines 5, 6 and 12. There are insufficient antecedent bases for these limitations in the claim. Claim 7 further recites “pointing and position data” in line 8. This is not consistent with line 3 where the communication mean is adapted to receive “pointing and/or position data”. Reciting “pointing and position data” in line 8 necessarily dictates that both “pointing data” and “position data” are required in the claim.

Claim 10 recites the limitations “said video content” and “the content”, in lines 7 and 8. There are insufficient antecedent bases for these limitations in the claim.

Claim 11 recites the limitations “the type”, “the video content received during reception step”, “the values”, “the points of an image can take” and “the number of points”, in lines 3, 6 and 11. There are insufficient antecedent bases for these limitations in the claim.

Claim 12 recites the limitations “the amount of light”, “the images”, “the mean luminance” and “the number of images”, in lines 5-7 and 11. There are insufficient antecedent bases for these limitations in the claim.

Claim 13 recites the limitations “the position”, “the weather condition” and “the evolution over time”, in lines 3, 4 and 6. There are insufficient antecedent bases for these limitations in the claim.

Claim 14 recites the limitations “the presence of at least one luminous sign”, “said at least one image of said content”, “the position”, “the luminous indication” and “the representation”, in lines 4, 6, 7 and 12. There are insufficient antecedent bases for these limitations in the claim.

Claim 16 recites the limitations “said content” and “the number of points”, in lines 5 and 12. There are insufficient antecedent bases for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 19 are rejected under AIA  35 U.S.C. 102(a) (1) as being anticipated by Kawazu Ayuta [US 20130223731 A1].
Regarding claim 1, Kawazu teaches:
1. (Currently Amended) Apparatus for validation of contents of video images, audio-video data, photographs and the like (i.e. The present invention relates to an image processing apparatus and an image processing method, and more particularly, to an image processing apparatus and image processing method which detect an alteration position in a captured image- ¶0002) relating to an event (i.e. alteration- ¶0002), comprising
- communication means (i.e. external connection port 108- ¶0043) adapted to receive an image content that can be acquired (i.e. The input image data is image data representing the image captured by a digital camera- ¶0043), during said event, by a device for generic use (i.e. An image input unit 201 inputs image data from the input device 109 through the external connection port 108- ¶0043, fig. 1), such as a mobile terminal for telecommunications, a dash cam, a fixed surveillance video camera, a camera, or the like (i.e. an imaging apparatus such as a digital camera, and an image input device- ¶0039, fig. 1), 
- processing means in communication with said communication means (i.e. A microprocessor (CPU) 101 controls all or some of the operations of the image processing apparatus 100 by executing programs stored in a memory 103 or a hard disk drive (HDD) 107 using the memory 103 as a work memory- ¶0037, fig. 1) and configured for 
- searching said image contents for changes (i.e. A first altered region and second altered region- Abstract), by verifying a plurality of data and/or parameters suitable for identifying at (i.e. periodicity of the CFA pattern and extracted feature amount of the captured image dat- Abstract), and
- classifying the image content (i.e. An output unit 206 outputs the detection results obtained by the internal copy detection unit 203 and the detection results obtained by detection by the external copy detection unit 204- ¶0067) either as altered, if it comprises at least one of said changes, or as unaltered, if the video content contains no changes (i.e. if no external copy is detected, the output unit 206 outputs information indicating that no alteration by external copy has been detected. If no internal copy is detected, the output unit 206 outputs information indicating that no alteration by internal copy has been detected- ¶0099).  

Regarding claim 10, method claim 10 corresponds to apparatus claim 1, and therefore is also rejected for the same rationale as listed above.
Regarding claim 19, computer-readable medium storing instructions claim 19 corresponds to the same method as claimed in claim 10, and therefore is also rejected for the same rationale as listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 11 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kawazu Ayuta [US 20130223731 A1] in view of Sturgill Margaret M. et al. [US 20150302542 A1].
Regarding claim 2, Kawazu teaches all the limitations of claim 1.
However, Kawazu does not teach explicitly:
wherein the processing means are configured for searching said image content for changes by executing at least the steps of: 
- determining sensor type data defining the type of sensor that acquired the video image content, associated with said communication means, 

- searching said image content for values of image points that are not included in the set of possible output values, 
and wherein the processing means 
In the same field of endeavor, Sturgill teaches:
wherein the processing means are configured for searching said image content for changes by executing at least the steps of: 
- determining sensor type data defining the type of sensor that acquired the video image content, associated with said communication means (i.e. In a second mode of operation, selection module 64 of instructions 54 directs processing unit 50 to focus on a particular image resolution capability of a particular electronic device or a particular set of electronic devices while determining what features of an image captured by the particular electronic capture device or set of electronic capture devices should be used for counterfeit analysis- ¶0034), 
- determining a set of possible output values (i.e. set of features- ¶0034) on the basis of said sensor type data, wherein said set of possible output values comprises the values that the points of an image can take (i.e. In particular, selection module 64 determines the lowest resolution for an image at which values for a feature or set of features of the image sufficiently correspond to values for the same feature or the same set of features of the image at a higher resolution- ¶0033) when said image is acquired by a sensor of the type as defined by said sensor type data (i.e. system 20 may identify what feature or set of features should be used for counterfeit analysis when the images taken by a particular type of cell phone or smart phone camera- ¶0034),
- searching said image content for values of image points (i.e. test sample 28) that are not included in the set of possible output values (i.e. the test samples 28 may include a first group 80 of samples 28 which are pre-identified as being authentic (the “ground truth”), a second group 82 of samples 28 pre-identified as being counterfeit and originating from a first source, and a third group 84 of samples 28 pre-identified as being counterfeit and originating from a second source- ¶0029), and
wherein the processing means are also configured for classifying the image content (i.e. image on a sample- abstract) as altered (i.e. The CIPA sensitivity for the features is used to choose at least one feature to determine whether the image on a sample is a counterfeit (106)- abstract), if the number of points whose value is not contained in the set of possible output values (i.e. features having a sensitivity- ¶0042) exceeds a first threshold value (i.e. In particular, selection module 64 determines the lowest resolution for an image at which values for a feature or set of features of the image sufficiently correspond to values for the same feature or the same set of features of the image at a higher resolution- ¶0042, fig. 9).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Kawazy and Sturgill to determines what features of an image may be used for counterfeit analysis when a particular device having a particular resolution is used to capture the image (Sturgill- ¶0017).

Regarding claim 11, method claim 11 corresponds to apparatus claim 2, and therefore is also rejected for the same reasons of obviousness as listed above.

Claims 3-9 and 12-18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kawazu Ayuta [US 20130223731 A1] in view of Sasaki Mikio [US 20070047809 A1].
Regarding claim 2, Kawazu teaches all the limitations of claim 1.
However, Kawazu does not teach explicitly:
wherein the processing means are configured for searching said image content for changes by executing the steps of:
- determining event time data defining a time instant at which said image content was acquired, 
- determining estimated light data defining the light level at the time of acquisition of the image content, on the basis of said event time data, 
- determining the mean luminance of at least one image comprised in said image content, 
- searching said image content for images having a mean luminance value that differs from the estimated light data by a quantity exceeding a second threshold value, and wherein the processing means are also configured for classifying the image content as altered, if the number of images having a mean luminance value differing from the estimated light data by a quantity exceeding said second threshold value is greater than one.  
In the same field of endeavor, Sasaki teaches:
wherein the processing means are configured for searching said image content for changes by executing the steps of:
- determining event time data defining a time instant at which said image content was acquired (i.e. Luminance of the whole screen, luminance of area, and time change of luminance- ¶0243), 
(i.e. Luminance of the whole screen, luminance of area- ¶0243), 
- determining the mean luminance (i.e. A color information creating part calculates the average color of captured image data in units of macro blocks- Abstract) of at least one image comprised in said image content (i.e. The block average color calculating part 11, of the encoded image data, for the six pixel blocks Y0 to Y3, U and V associated with a macro block, obtains their average colors by decoding DC components of their respective DCT coefficients. However, for the four pixel blocks Y0 to Y3 representative of luminance, the average value of their respective DC components is defined as the average color of Y component of the macro block- ¶0097), 
- searching said image content for images having a mean luminance value that differs from the estimated light data by a quantity exceeding a second threshold value (i.e. When the respective average colors of Y, U, and V components calculated for each macro block in the block average color calculating part 11 are AY, AU, and AV, the color determining part 13 determines to which color index ci the color of the macro block corresponds, using the thresholds defined in the color dictionary palette and inequalities shown in (1) to (3) defined for each color index using the color dictionary palette- ¶0104), and wherein the processing means are also configured for classifying the image content as altered, if the number of images having a mean luminance value differing from the estimated light data by a quantity exceeding said second threshold value is greater than one (i.e. When the luminance values are equal to or less than the lighting threshold, it creates object information indicating that the tail light is in the turned-off condition (S790)- ¶0179).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Kawazu with the teachings of Sasaki to recognize by (Sasaki- ¶0030).

Regarding claim 4, Kawazu and Sasaki teach all the limitations of claim 3.
However, Kawazu does not teach explicitly:
wherein the processing means are also configured for determining estimated light data by executing the sub- steps of 
- determining event time data defining the position where said image content was acquired (i.e. time zones- ¶0256), 
- determining weather data defining the weather conditions at the time when and in the position where the image content was acquired on the basis of said position data, event time data and historical weather data defining the evolution over time of the weather conditions in an area including the position where said image content was acquired, determining the estimated light data also on the basis of said weather and position data.  
In the same field of endeavor, Sasaki teaches:
wherein the processing means are also configured for determining estimated light data by executing the sub-steps of 
- determining event time data defining the position where said image content was acquired (i.e. time zones- ¶0256), 
- determining weather data defining the weather conditions at the time when and in the position where the image content was acquired on the basis of said position data (i.e. weather data TEN- ¶0112), event time data and historical weather data defining the evolution over time of the weather conditions in an area (i.e. season- ¶0263) including the position where said image content was acquired (i.e. weather, time, and a map in the vicinity of the present position that are acquired from other equipment- ¶0262), determining the estimated light data also on the basis of said weather and position data (i.e. In selection of a view pattern, consideration is given to the existence and position of a light source (natural light source, man-made light source) estimated from a present position, a traveling direction of the vehicle, season, time zone, weather, and the like- ¶0263).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Kawazu with the teachings of Sasaki to recognize by the method based on a histogram, both reduction in computer processing load and improvement in recognition accuracy can be achieved (Sasaki- ¶0030).

Regarding claim 5, Kawazu teaches all the limitations of claim 1.
However, Kawazu does not teach explicitly:
wherein said content comprises at least one image, and wherein the processing means are configured for searching said content for changes by executing the steps of 
- detecting the presence of at least one luminous sign in said at least one image of said content, 
- determining luminous indication position data defining the position of the luminous indications emitted by said at least one luminous sign represented in said at least one4 image, 
- determining luminous indication configuration data defining a colour and/or a shape of the luminous indications emitted by said at least one luminous sign represented in said at least one image, 
- determining if the representation of said at least one luminous sign has been altered on the basis of said luminous indication position data, said luminous indication configuration data and a set of reference data defining shapes and/or colours and/or positions of the luminous indications emitted by luminous road signs, and wherein the processing means are also configured for 
In the same field of endeavor, Sasaki teaches:
wherein said content comprises at least one image, and wherein the processing means are configured for searching said content for changes by executing the steps of 
- detecting the presence of at least one luminous sign in said at least one image of said content (i.e. a target object such as a signal light and a road sign … a target object such as a streetlight- ¶0123…given to the existence and position of a light source (natural light source, man-made light source) estimated from a present position, a traveling direction of the vehicle, season, time zone, weather- ¶0263), 
- determining luminous indication position data defining the position of the luminous indications emitted by said at least one luminous sign represented in said at least one4 image (i.e. consideration is given to the existence and position of a light source (natural light source, man-made light source) estimated from a present position- ¶0263), 
- determining luminous indication configuration data defining a colour and/or a shape (i.e. Area shape and time change- ¶0243) of the luminous indications emitted by said at least one luminous sign represented in said at least one image(i.e. when the target object selected in S10 is a signal light, red, yellow, and green are set as aimed colors ci- ¶0137), 
- determining if the representation of said at least one luminous sign has been altered on the basis of said luminous indication position data, said luminous indication configuration data and a set of reference data defining shapes and/or colours and/or positions of the luminous indications (i.e. sign information describing installation position, shape, direction, color, and the like of signs, signal information describing installation position, shape, direction, present lighting color, and the like of signal lights- ¶0307)emitted by luminous road signs (i.e. road sign- ¶0113), and wherein the processing means are also configured for classifying the image content as containing changes, if the representation of said at least one (i.e. Peaks P1, P2, and P4 appearing in the right side of the figure (the forward side in the figure) occur due to street lights disposed in a median strip- ¶0023…FIG. 16 is a collection of view patterns with the presence or absence of a light source, and time zones taken into account- ¶0067).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Kawazu with the teachings of Sasaki to recognize by the method based on a histogram, both reduction in computer processing load and improvement in recognition accuracy can be achieved (Sasaki- ¶0030).

Regarding claim 6, Kawazu and Sasaki teach all the limitations of claim 3.
However, Kawazu does not teach explicitly:
wherein said at least one luminous sign is a traffic light.  
In the same field of endeavor, Sasaki teaches:
wherein said at least one luminous sign is a traffic light (i.e. man-made light sources (street lights, etc.)- ¶0256).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Kawazu with the teachings of Sasaki to recognize by the method based on a histogram, both reduction in computer processing load and improvement in recognition accuracy can be achieved (Sasaki- ¶0030).

Regarding claim 7, Kawazu teach all the limitations of claim 1.
However, Kawazu does not teach explicitly:
wherein the communication means are adapted to receive at least two image contents and pointing and/or position data relating to each one of said image contents, wherein said pointing and/or position data define at least one position and/or one orientation of each device for generic 
In the same field of endeavor, Sasaki teaches:
wherein the communication means are adapted to receive at least two image contents (i.e. recognition based on color images in front of a vehicle imaged by an on-board camera simply and with reduced computer processing amount- ¶0010) and pointing and/or position data relating to each one of said image contents, wherein said pointing and/or position data define at least one position and/or one orientation of each device for generic use as it was acquiring said content (i.e. An initial position of a camera is in a position in a somewhat minus direction of the z axis because the base (xg, yg, 0) must be at a position within a visual field- ¶0338), and wherein the processing means are configured for searching said image contents for changes by executing the steps of 
- generating a three-dimensional model of the event on the basis (i.e. a model storage part DB2 that stores scene patterns representative of typical static environments appearing in a color image by splitting the screen of the color image into partial areas having same characteristics, and road structure models representative of typical patterns of a three-dimensional structure in the vicinity of roads shown in a color image- ¶0235) of said at least two image contents and said pointing and position data (i.e. The creation of such an image requires that the positional postures of the camera be identified by GPS-capable absolute coordinates, and like the drawing of three-dimensional graphics, target areas can be displayed using the positional postures by perspective transformation- ¶0340), 
(i.e. space points- ¶0267) that were not placed into said three-dimensional model (i.e. When space points inside the box of the road structure model shown in FIG. 19 are sampled at an equal interval and are projected in perspective on a distance map, density is high in the vicinity of a vanishing point of the distance map, and density is lower in positions nearer to the on-board camera 202 (that is, vehicle)- ¶0267), and 
wherein the processing means are also configured for classifying at least one of said at least two image contents as altered, if the number of points to which three-dimensional coordinates could not be assigned exceeds a third threshold value (i.e. The explanatory variables are not limited to the above ones. Descriptions of pattern levels (road structure model, color determination threshold, rough shape and existence position of same color area, positional relationship between same color areas, etc.)- ¶0314).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Kawazu with the teachings of Sasaki to recognize by the method based on a histogram, both reduction in computer processing load and improvement in recognition accuracy can be achieved (Sasaki- ¶0030).

Regarding claim 8, Kawazu teach all the limitations of claim 1.
However, Kawazu does not teach explicitly:
wherein the event comprises a road accident.  
In the same field of endeavor, Sasaki teaches:
	wherein the event comprises a road accident (i.e. real time information ("occurrence of accident," "occurrence of disaster," etc.) to the vehicles and pedestrians who request services- ¶0355).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Kawazu with the teachings of Sasaki to recognize by (Sasaki- ¶0030).

Regarding claim 9, Kawazu teach all the limitations of claim 1.
However, Kawazu does not teach explicitly:
wherein the video content comprises images comprised within a predefined time interval, during which said event occurred.  
In the same field of endeavor, Sasaki teaches:
	wherein the video content comprises images comprised within a predefined time interval, during which said event occurred (i.e. a monitoring period set according to the target object as color-specific evaluation value- Claim 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Kawazu with the teachings of Sasaki to recognize by the method based on a histogram, both reduction in computer processing load and improvement in recognition accuracy can be achieved (Sasaki- ¶0030).

Regarding claim 12, method claim 12 corresponds to apparatus claim 3, and therefore is also rejected for the same reasons of obviousness as listed above.
Regarding claim 13, method claim 13 corresponds to apparatus claim 4, and therefore is also rejected for the same reasons of obviousness as listed above.
Regarding claim 14, method claim 14 corresponds to apparatus claim 5, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 16, method claim 16 corresponds to apparatus claim 7, and therefore is also rejected for the same reasons of obviousness as listed above.
Regarding claim 17, method claim 17 corresponds to apparatus claim 8, and therefore is also rejected for the same reasons of obviousness as listed above.
Regarding claim 18, method claim 18 corresponds to apparatus claim 9, and therefore is also rejected for the same reasons of obviousness as listed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488